776 N.W.2d 907 (2010)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Donald C. RICHARDSON, Defendant-Appellant.
Docket No. 139947. COA No. 291617.
Supreme Court of Michigan.
January 22, 2010.

Order
On order of the Court, the application for leave to appeal the October 21, 2009 *908 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MARKMAN, J. (dissenting).
I respectfully dissent and would grant bond pending appeal. Given that defendant was on bond prior to trial and prior to sentencing without incident; given that defendant, a 60-year old man, has apparently never been in trouble with the law, either as an adult or as a juvenile; given that defendant has resided at the same home in Detroit for 34 years without prior incident; given the circumstances of defendant's family's heavy reliance upon him; given what I view as significant issues of self-defense and the defense of third persons that have been raised on appeal; given the apparent instability of defendant's neighborhood, as represented in this case by drug-abusing neighbors who had recently moved in; and given that, at the time of this assault, defendant indisputably was approached on his own property by three of his neighbors, two of whom were under the influence of both alcohol and drugs and one of whom was wielding a baseball bat, I believe that defendant has satisfied the standards of MCL 770.9a.